DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neathery et al., US 4,919,564 in view of Bowman, US 5,051,022 and Applicant’s admission in the specification.
Regarding claim 1, Neathery teaches a manhole insert (1; Figures 1-5) comprising a manhole insert bottom (6); a manhole insert sidewall (3) extending from the manhole insert bottom; a manhole insert flange (5) extending from the manhole insert sidewall; and a manhole insert gasket (14) on the manhole insert flange.  While Neathery only discloses the gasket to be made of rubber and not a polyurethane elastomer, Bowman teaches a manhole cover support and discloses that a gasket is usually made of a flexible polymer, often elastomeric, and can be made of a polyurethane (col 10 lines In re Leshin, 125 USPQ 416.  Examiner notes that the limitation of “prepared by mixing” is not given patentable weight in an apparatus claim.
Regarding claims 2 and 3, the resulting combination makes obvious the quantities of the ingredients listed in the claim, since the polyurethane from Pilgrim Permocoat, Inc. is known and suitable for the fabrication of the manhole insert gasket of the instant application.
Regarding claim 6, since Neathery further discloses that the bottom of the manhole insert comprises stiffeners (7; col 5 lines 24-25), the resulting combination includes the limitation of the claim.
Regarding claim 7, the resulting combination includes the limitation of the claim.
Regarding claim 8, the resulting combination includes the limitations of the claim.
Claims 9 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Neathery et al., US 4,919,564 in view of Closkey, US 6,464,425 B1, Bowman, US 5,051,022, and Applicant’s admission in the specification.
Regarding claim 9, Neathery teaches a manhole insert (1; Figures 1-5) comprising a manhole insert bottom (6); a manhole insert sidewall (3) extending from the manhole insert bottom; a manhole insert flange (5) extending from the manhole insert sidewall, the manhole insert flange having a 
While Neathery fails to disclose the manhole insert gasket engaging against the manhole insert sidewall, Closkey discloses a gasket in the shape of an upside-down “L” that engages a bottom surface of a flange of an insert and also a sidewall of the insert (Figure 9).  It would have been obvious to one of ordinary skill in the art to modify Neathery’s manhole insert gasket to additionally have a vertical downwardly depending portion to be able to additionally form a seal along the sidewall of the insert in view of Closkey’s disclosure for a more effective seal.
While Neathery only discloses the gasket to be made of rubber and not a polyurethane elastomer, Bowman teaches a manhole cover support and discloses that a gasket is usually made of a flexible polymer, often elastomeric, and can be made of a polyurethane (col 10 lines 53-66).  It would have been obvious to one of ordinary skill in the art to modify the gasket of the resulting combination to be made of a polyurethane elastomer in view of Bowman’s disclosure that gaskets are known to be made of a polyurethane elastomer based on design choice.  While the resulting combination fails to explicitly disclose the ingredients of the polyurethane as claimed, Applicant admits in the specification in paragraph [0037] that a known polyurethane elastomer gasket material which is suitable for fabrication of the manhole insert gasket of the instant application can be obtained from Pilgrim Permocoat, Inc.  It would have been obvious to one of ordinary skill in the art to use the polyurethane elastomer sold by Pilgrim Permocoat, Inc. based on design choice since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Examiner notes that the limitation of “prepared by mixing” is not given patentable weight in an apparatus claim.  The resulting combination makes obvious the quantities of the ingredients listed in the claim, since the polyurethane from Pilgrim 
Regarding claim 15, Neathery teaches a manhole structure (Abstract and Figures 1-5), comprising a manhole structure frame configured to enclose a manhole opening (Figure 2) and overlie a subterranean sanitary sewer system, the manhole structure frame having a manhole shoulder (23); a manhole insert (1) including a manhole insert bottom (6); a manhole insert sidewall (3) extending from the manhole insert bottom; a manhole insert flange (5) extending from the manhole insert sidewall, the manhole insert flange having a manhole insert flange bottom surface; and a manhole insert gasket (20) on the manhole insert flange bottom surface of the manhole insert flange, the manhole insert gasket substantially covering the manhole insert flange bottom surface.
While Neathery fails to disclose the manhole insert gasket engaging against the manhole insert sidewall, Closkey discloses a gasket in the shape of an upside-down “L” that engages a bottom surface of a flange of an insert and also a sidewall of the insert (Figure 9).  It would have been obvious to one of ordinary skill in the art to modify Neathery’s manhole insert gasket to additionally have a vertical downwardly depending portion to be able to additionally form a seal along the sidewall of the insert in view of Closkey’s disclosure for a more effective seal.  
While Neathery only discloses the gasket to be made of rubber and not a polyurethane elastomer, Bowman teaches a manhole cover support and discloses that a gasket is usually made of a flexible polymer, often elastomeric, and can be made of a polyurethane (col 10 lines 53-66).  It would have been obvious to one of ordinary skill in the art to modify the gasket of the resulting combination to be made of a polyurethane elastomer in view of Bowman’s disclosure that gaskets are known to be made of a polyurethane elastomer based on design choice.  While the resulting combination fails to explicitly disclose the ingredients of the polyurethane as claimed, Applicant admits in the specification in paragraph [0037] that a known polyurethane elastomer gasket material which is suitable for fabrication In re Leshin, 125 USPQ 416.  Examiner notes that the limitation of “prepared by mixing” is not given patentable weight in an apparatus claim.
Regarding claims 16-17, the resulting combination makes obvious the quantities of the ingredients listed in the claim, since the polyurethane from Pilgrim Permocoat, Inc. is known and suitable for the fabrication of the manhole insert gasket of the instant application.

Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive. Applicant argues (on the page numbered 8) that Applicant’s specification only notes that the polyurethane elastomer gasket material made by Pilgrim Permocoat, Inc. was found by the inventor of the claimed subject matter to be a suitable gasket material, and that there is no motivation from Neathery nor Bowman to make the modification without hindsight.  This is not found persuasive since the rejection uses Bowman for the teaching that a gasket is usually made of a flexible polymer, often elastomeric, and can be made of polyurethane (Bowman’s col 10 lines 53-66).  Since Bowman explicitly suggests using an elastomeric polyurethane for a gasket and Pilgrim Permocoat, Inc. sells a known polyurethane elastomer, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416, it is an obvious modification to search for a known elastomeric polyurethane to make a gasket.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited sheet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/KATHERINE J CHU/Examiner, Art Unit 3671